Opinion issued April 28, 2011

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00449-CV
———————————
joseph
koyithara, james olivil, bijo mathew and anis ibraham, Appellants
V.
john
uralil, beny peedikayil and george naduparambil, Appellees

 

 
On
Appeal from the 164th District Court
Harris
County, Texas

Trial
Court Cause No. 2009-55777
 

 
MEMORANDUM OPINION
          Appellants, Joseph Koyithara, James Olivil, Bijo
Mathew and Anis Ibraham, have neither established indigence, nor paid all the
required fees.  See Tex. R. App. P. 5 (requiring payment of
fees in civil cases unless indigent), 20.1 (listing requirements for
establishing indigence); see also Tex.
Gov’t Code Ann. §§ 51.207, 51.941(a) (Vernon 2005), §
101.041 (Vernon Supp. 2010)
(listing fees in court of appeals); Order Regarding Fees Charged in Civil Cases
in the Supreme Court and the Courts of Appeals and Before the Judicial Panel on
Multidistrict Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted in Tex. R. App. P. app. A § B(1) (listing fees in court of appeals).  After being notified that this appeal was
subject to dismissal, appellants did not adequately respond.  See Tex.
R. App. P. 5 (allowing enforcement of rule); 42.3(c) (allowing
involuntary dismissal of case).
          We dismiss the appeal for nonpayment
of all required fees.  
          We dismiss any pending motions as
moot.
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Alcala and Bland.